UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7727


DOUGLAS L. JONES,

                  Plaintiff - Appellant,

             v.

MARK TIMOTHY WILLIAMS; HALIFAX COUNTY CIRCUIT COURT; BLUE
RIDGE REGIONAL JAIL AUTHORITY; PROBATION AND PAROLE DISTRICT
O8,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00436-JCT-MFU)


Submitted:    November 20, 2008             Decided:   December 2, 2008


Before MOTZ and GREGORY, Circuit Judges, and           HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Douglas L. Jones appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Jones v. Williams, No. 7:08-cv-00436-

jct-mfu   (W.D.   Va.    July   30,   2008).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2